Judgment, Supreme Court, New York County, entered on December 11, 1974, setting aside a determination of the New York City Commission on Human Rights which found petitioner guilty of aiding or abetting discriminatory employment practices, and ordered it to cease and desist from printing advertisements seeking employees for positions located within South Africa, unanimously affirmed, without costs and without disbursements. The finding that the help-wanted advertisements alone "constituted 'an unlawful discriminatory practice * * * aid[ing or] abet[ting]’ the offending offer of employment *852by the employer or employment agency under Title B, § B-l-7.0-l(d) and (6)” cannot be sustained. The language of the advertisements is not such as to indicate an intent on the part of petitioner to participate in a program of discrimination. Concur—Kupferman, J. P., Murphy, Lupiano, Tilzer and Capozzoli, JJ.